Citation Nr: 1242964	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-06 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides in the Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from July 1965 to July 1968, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case asserts, essentially, that he developed hypertension as a consequence of his active military service.  He has forwarded the argument that his hypertension is due to exposure to herbicides in Vietnam; however, he has also stated that he had elevated blood pressure readings at the time of his discharge, and that that condition continued to worsen over the years until clinical hypertension developed.  

While ischemic heart disease is a condition which, if present, will be presumed to be service-connected as a consequence of exposure to herbicides in Vietnam, the regulation allowing for this provides that hypertension is not included in the definition of ischemic disease.  See 38 C.F.R. §§ 3.307, 3.309.  Thus, hypertension is not a disease subject to presumptive service connection, despite the Veteran's service in Vietnam, and the Board must focus its attention on the direct service connection aspect of the claim.  

In so doing, the Board notes that upon entry into service, the Veteran was recorded as having a blood pressure reading of 114/78.  He was accepted for military service, and there are no clinical consultations for hypertension or other cardiovascular problems during the three years of active duty.  Upon separation, the Veteran's blood pressure reading is somewhat hard to discern.  It appears as if the reading was either 126 or 136/62.  Given that the Veteran has asserted having elevated readings (but not clinical hypertension) since service, and given that there is nothing of record to place the Veteran's assertions in doubt as to credibility, when this evidence is viewed in the light most favorable to the Veteran, it can be presumed that the reading recorded was 136/62.  This is not enough to qualify as clinical hypertension pursuant to VA regulations; however, as asserted by the Veteran, it does show an increase in blood pressure from the time of enlistment.  

The Veteran has been diagnosed as having clinical hypertension, and private clinical records show that there has been medication prescribed.  In December 1998, the Veteran was recorded as having a reading of 140/92, and medicine was ordered to control the level of blood pressure.  A VA general examination of March 2009 listed hypertension as a diagnosis, but did not offer an opinion as to the severity or etiology of the condition.  

It would appear as if the Veteran had a potential increase in systolic blood pressure from service entrance to separation; however, there is a lengthy period without any consultation noted for vascular complaints post-service.  It would also appear as if there was some medication prescribed for hypertension many years after separation, but there is no opinion of record addressing whether the findings in service represent the first manifestations of clinical/essential hypertension.  Accordingly, a VA examination is in order to address the Veteran's contentions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a comprehensive VA examination with a physician familiar with vascular medicine.  In this regard, it is asked if it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed hypertension had causal origins in active service.  The Veteran's separation examination systolic pressure of 136 should be noted, particularly as it represents an increase from what was noted at service entry.  The examiner should include a rationale with any conclusion reached in the narrative portion of the examination report.  Speculative or conclusory opinions are not helpful.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the case to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


